.




                                                               321



             OFFICE OF THE A'ITORNEY GENERAL    OF TEXAS
                              AUSTIN
NUU9kiAIU4
--




                                       010 5404 of Ve*rraa*r




                               the motel nhlelo.
                                                               322


Bon~rblo 0. 0. 0ro.r        . . . Pago 8



         "1. What prooolon mhoula bo follow04 br
             utd da% evldmmo 8hould be pre8onkd
                   to air dojmWam8   by meohm    or re
                   palrum ha @nab18 him to ml1   and
                   mild tit10 00 a motor vehiOl0 oawlz
                   ba ho188 r.mOO&niO OC FO~OiMin'8
                   8$a%U8Wy lion? MU&    suoh meOhaniO*8
                   lien ba raoorded 0s owwr*a title br-
                   fore lb oaa bo foreolow&?
      ’ “II*Whoa a lien iu8 been properly rsaordbd
            on a rrrtitioato of tit10 and our r00-
            Or d8 r Or .81tb d laid lien hQ8 AOtibWA
              roprly raloamd, may the deperkmnt
            P Imua a tibb   $0 l pumha8er On hi8 853'
            pllertfon rupporti6 by an aifidari)
            aado by B uohwio     or garage mn try-
            lng$ 0  lU    8wh mobor rohlole undar a
            mOhanle'8 ltin without rWuirin(thrt
            hho prior moor dod lien bo proper17 ra-
            l*a.*d?"
         IA y’wr ifsa   qUO8*iOn you are oosae8zn.& with tha
rl*uatlon whmro a BoohaAlo or l'O&dl'IWAWi8h.8 $0 8Rti8tg
hi8 1 fOl againmt a motor rrhlale br ralo Of t)u  mm&    You
lakwhat prowduro 8hOuld be follOw.db~ him in 0rd.r for
tha dapartzmat to b8 able to imue a Certlflorte of Tltla
in th aameoftho wr8oa mroh88iIU the aam fmm *aid
ihrnio or ropslrm8i.      -

         Artlole       16, # 69 hi the Oorretltubionof Tsxae
Vi&m8 a8 forlowrr

         '%lO8hanio#,@ZtiraIU and m8terial Pun, Of
     story olaes simM hare a lies upon the build-
     lag8 ad arkOle8 u&o or npalred     by tham for
     the valu8 of fbair labor &na thereoA, or mtb-
     rlal iurnlsal bhoreterl and the Legl8latur8
     dull provide by lrw ior the spoody and ltiioient
     enforoownt of said liena.*
         Arblrle 5608 of the Rorlsed Civil Statutea roe&
am follerrl
         Vhonover        any artiolo, irnglomntl,uterdl
                                                              323


Honarabla D. 0.   orwr . . . PSFO3


    or rohlolo Shall be n@redwlth        labor and ma-
    torlr~, or with labor  and  without  furnI+ng
    matorlalby a;nj oarponter,   m~ohanlo, artlun,
    or othSr workman in th18 State, ruoh oarpmter,
    nuohanlo, arti.Sui,or athor workman Is nutho?-
    1~6 to r*taln 088w810~ of maI artlola,        la-
    plSnlSnt,uteluis: or tohlole until the urount
    dua on maa for iepalring    br oontraot  8hall ba
    fully paid off and dlaohargSd, IA oaSo nourarnt
    la agroo6 upon by OoAtraot,   then aald oarpwtor,
    maohanio, SrtlSSA, or other workAaA shall nbrin
    pO..MdOA   of auoh sttiolo, implunSnt, UtSn8il
    or veh1010, until all nasoluble owtomary mad
    ua.ualoon1pen8atIo~8hall be peld in full.*
         Artlola 5604 of the RSoIaad Civil StatutSa read8
a. followrt
         lWhSn po88o881(~1of any of tb proporky lm-
     braowl in the praoodlng artiole ham oontinwd
     for sixty day8 SitOr the oharger aooruo, ad tbo
     ohergS 8o due havo not bemn paid, It 8hSfi bS
     the duty of tb parrott 80 holding 8aId propar-
     ty to notify th0 owner, if in tha StatS and hi8
     real&rnoa bo known, to ooze forward and pay tho
     OhSrgb8 duo, aad OA hi8 failurv WIthIn the day8
     after  8wh notloe ha8 been glron him to payDai.6
     Oharga8, the -SOAS    DO holding said property,
     aftor twSntr dry8 no t1 0  0 luthorlzod to Sell
                               are
     8Sid property af~publlo aalo mad apply the pro-
     orned to the paymeat of Said ohSrgS8, adi'khall
     pay over thS balanSo to the per8on entitled to
     the aantS. U the owner*a rS#IdanoS I8 beyond
     tb Stata   or la unknown, the parson holdtAg 8aId
     ~ro~.X'ty8hSU. AOt ti repuimd to &IV0 auoh AO-
     tloo before prooeedltq to 86l.L”
         Wador hrtlole 68Q4, aupra, the meohanlo or ropafr-
DPSA,by 0omp1 ing 61th rooedun outlined thenln, may sell
the motor vehi010 to maP 18fy hi8 lien.
          8ootlon ab of the aertlfloata of Tit10 Aot oodl-
?ied am ArtIole 1436-l of Yor~on*a Annotated Penal  dodS,
ap lies to such a 8itUStiOn  a8 outlined Sad provider a8
soP lOW81
Honorabl. D. C. Oreor ... Peg. 4


          wWhenavr    the own rshl   &    a motor to     010
     ;..i8~~~05$i?&                      tr;i~td+--
      r.nS orrod J eDera     oiiT?Ta~aZiGi             Tiiher-
     ‘itono.,a*tlr*   or b.qu.at~~uptoy,              ~rdoolror-




                                                                   .
     the holrr St law and 8QOOiiiOStiOtIby ths hairs
     88 to in Who@* nam. fb oertIfIo.ts shall laaue),
     or order orbIllaf8el. frm the offloer tack-
     In& th. ju4IoIal aal., exoept hopiever,that
     whom fonoloaure la had under the tom. of a
     11.~ ths arrIdavit of the person, firm, aaao-
     oIat!on or oorporation or authorized ag.at of
     the faoi of ropor8.r~aionand dIreatIfun oi'tltls
     Jm aooordaaoe’wlth tha tars of tha llan, ahall
     b. auffloIent to authorize the lssumoa of a new
     oertlfloate OS title In the nazneof the purohea-




           In line with tha above Quoted portion of the Cer-
tif1o.t. of Title Aot, you aro advlaod that   In the sltua-
tion you Inquire about, If the ceobanlo or repairxxanfiles
an affIdarIt with your dapartz~entsetting out tha faota of
tha oroation of hi8 lion and the dlvestl.turaof tltlo by
reason thoroof In rooordano. with the law, you are thezu-
bl authorize&   to Iasu. a OartifIoate o? Title ia the new
of the puroha8.r et auoh 881. held by Said nmohanlo or ro-
palraan.
            fn your aeooad cueatlon you are oonosrned with
thm altuatlon    whsr. an aifidsvit, a. Is dlaoussed in thy
pr6vlour Queetlon, is furnishad your departmmt but It Sp-
peers that the department hae Iaaued e Cortlfloata of
Homrsbls b.            a.   uurr   . . .   Pe#J   s




Tltl.     en     thm IIan motor tehl~le, whlah aertiflaat~lndl-
auto8     thab     a lien has basn propwly noted on suoh Certl-
fiO8Qe Of Title ?sra  ISSU&      YOU 1nqUira Whether th8
departmat may isrus a oertifl08ce    0r Title t0 the pulp
eM8er  from t$s meahanlo OF ~aragwnaa without raqul.rin&
that the prlOr.noted lien be properly released. Tour ptob
lsr requlr8a8 dstsmlnatlon or the priority bstwssn the
meohkmia or gar8gomaa18lion and the oontraot 1Ias pnrl-
OU8 notodr



             V0thi.n ln thlr title shall be aonntnad
        or wa38lb8ra 8 as la any manner lmpelr   or a$-
                                             "r Ions by
        Seotlng'the right of psrtls8 to areclto
        8peaial oonarftotor agrss33nt. nor shell ft la
        any msnner affsat or impair otbor liens arl8lng
        at o~axnonlaw or in equity, or by any 8tetu88
        or thi8 ststa or any other lien not troats4 of
        uwler this t&s.*   ,,
                  prlar to 1926 them        wus a aonfl1at   bstwsen the
various        Courts of Civil         ALp9eals 5x1this etsta oa ths qurr-
tloa of priority between a oontrsot ~llsnproperly reoords4
an6 s xoohmla18 or rspairman~alien. For that reason the
Su9re!ns aod    of Texas grented writ ot error in the oass
of COHEERCUL CRXDIT CMPART 7. B3OS!i 2E4 B.W. @ll. In
thst ease the Coamleslon of Appeals, fn sn 09iaiOn written
by Juetlss spsr, reviaweb the aonetftutional prarfsloa
end 8tatote8   quoted prerlously and held thst the oontract
lion, wtiah was properly rsaordsd prior to the tin oi
areertlon  or the msohsnla*s lien, was entitled to priority
over said moohanlo~8 ll*ar    The court oonoludsd es followat
             "'#ha it 18 rambe&       that tt;eConetftu-
        *ion asolsrs8 no priorit     that the rtatutoa no-
        whsm undortako to 8ay    tPat the wohanlo's  llsn
        i8 ma rlor to all others, snd that artlale.Zi671
        (6iOl~d~alsre8 a 8avl.q of liens areatsd bt spe-
        sial sontraot than i8 no doubt that the ~sneral
        rule of "not&    of aontraat 8hOIiM 9mtai f sad
        that the holdor of s Ohrttsl motignge who h;s
        beon dll&anb  to protoot his rights and ha8 dons
        all that the law dmmadOd of him IA order t0 pre-
                                                                :   326

Bon#sblO        D. 0. (IloOr ... Page   6


     8orW  the fZU1tD Or h18 oontraot should be
     fully protootsd.   m   aurhaalo who fUrniDhO8
     ratbrls~ or p*rfom    labor in-tb repair8
     Oi s%hiole    thus mortgaged d0~8 ma rolan-
     tarlly, and with full knfmlodm in law o?
     th alx lst    mort&a.pr   :and th eoonrequent
     right*  of      nutr’%a*o, and ‘Ii ha euf-
     ~X'8t10S8 by Duah OOndUOt ii i8 h$D OWE
              ft ws8.a lytter     oi ohofos upon h18
     pert io do ths work, aad ha sssusmd the
     risk of loring his h3r@ when ha Ontared in-
     to the e@attaet.v’     Wllron I. DonaldDoa, 181        '
     081. 8 IM P. 405, 4% L.B.A. Sz1, 64 Aar 39.
     Rap. lJ,yOited ia Awsioaa  !&p Foundor ti.        1.
     flaho18,       ~8upra.

          vo  thsrrrore rsooaunsn4that th6
     oi   the trial aourt snd o? the Court
     Appoal.8  bs reformad 80 68 to dsores plalntilff
     in error*8 shsttol mortga(zalien to k    atlger-
     lor to defendant 2s error*8 maohanla*s lien,
     and ontltlsd to priority payment ?rm the pro-
     atto of ma10 upon iOl(l(l108~S~~
        fn ttm eabvo quobsd cmem the Bupraxw Court defl-
aitely lrtabltihod the priority of ths oontraot lien and
held that ths holUmr ot the oontreat llan was latltl8d to
a priority paymsnt fron the proossd8 ot sale upoa the fom-
0108~.

                                 ID FAXSON, 299 3.1.
           In the osas of TIJ.BI[B                    669 by
tha Austin db~rt OS Oitil A9pmls,     Wit  Of .rX-or diD&S-
ed b,y the   Suprmra Oourt, the aourt adogtsd the lazmarule
OAd Stt3tOdQ@ fO~htSl

        wAppollm$a ploadod that mortgagor Wate?8
     left the t ruok with BuBon-Oaboea Go:ipany, on
     July 19, 19e3, in a nul-down ooxMltioa and ior
     rqalxr    that waters abandoned the truok and
     Burtan-Jaboon Coapaay a016 16 oa NovemberlS,
     19W, to ass Modraw, tram whom lppOllUZt8 bought
     tho truok for $180, in 8atisiaetion ei tha
     storqa and laborert8 lien thereon;      aad th8t
     the lSborsrt8 lion ttm8  aoquirdl    was lU& Wr lOr
     to that of sppalleO's prior reOOrded     mtQmge.
Iionorable
         D. 0. Orear ...        Pqe   7


    T h isq ur 8t:o
                  1n8derinitdy  lettlad agalnet ep-
    prllent'e oontontlon by the aa80 o? Oommerolal
    Oredit 00. vr Bronn (Tex. Corn.App.) a34 S.W.
    Wll,,whioh hold8 that 8 moohenio'e or laborer*8
    lien for repairing an luSmmbll8 in his poeeor-
    8iOIl    i8 UOt 8llp@riOr   t0 8 &WiOr   re(liSterCMi   IlUXt-
    gega on the automobllo. Redamen v. Wewnom, 109
    lbxr 478, 8ll S.W. od6 Almriowl, eta., 00. T*
                          14 8.W: 301."
    Blohol8, 110 'hr. 4, i3
          The Tourkana Court of Olvll Appeal8 In the oaeo
of 08RERAL MOTOR8 ACCEPTANCE CORP. v. YERRZTT, 16 8,W.(2d)
296, rtateb a8 follow8~

        "That rgeerasnt  apparently reoognlzee the
    dootrlne lnnounoed by our 8uprm.o Co u r t th a t l
    prior properly reooraad ohattelmortgageon lr-
    801181property 18 euporlor to 8 meohanlo*e 1lp    on
     breedupon lubbeoquentlymado repair8 to the prap-
    erty. Oommerolrl Credit 00. v. Brown (Tex. Oom.
    APP. erU S.W. 9111 Vllb~lgv. hlron (Ter. Oiv.
    APP* 898 8.W. 669.'
         Pi@ oall your attention, howemr, to the oaae of
YRITZ MOTOR OWPANX v. OABERT,   U i3.W. (Zd) 72, writ of
error dlemlcleodby the Suprosa Oourt. In that   oaee the
Yort Worth Ooart of Otvll Appoalr held that the oontraob
mortgagee had waived lte prlorlty over the meohanio'e lien
by lmplledly agreeing to the repairs being mado to the
motor rehlolw. The oourt et&s4 a8 followers
         Whllo the Frltx Motor Company did not In
     sxproee tam8 agree that a lien might aria@ in
     Oebertfr rarer for repair6 yet it knew that
     the repair8 to be mabe wou ia enhence the reluw
     of the property1 it aleo knew that ~.;henthe re-
     paira were ilnlahed, Prlngle ?iightnot be able
     to pay ior them, end thst In that event a &t&t-
     utory lien in favor ot Oebert would fmlfm. If
     the repelre had Soen made upon the order OS the
     Fritz Hotor Company, olanrly, it would be in no
     poeitloo to deny the priority of Cabert*8 lien
     over the mortgage lien: and we ofanpsraslve no
     reason why the BUN legal result would not tol-
     low from the plaiatlf?*# authorization of the
                                                                                 328
Honoreblm D. 0. moor                 ,.. Page (I



         repairs        thrmgh      Prlngle."
           Baaed u90n the above 0aee8, you are 8dViSd           that
where an l??IdSVIt of a meoh8nIo or mpalrmn            is eubmlt-
ted t0 your d@partntMt rOqUS8ti~           that ~SrtitiOStS O?Tltle
bo ltmuod in the name of a guroh88er at a sale oonduoted
by hiato l    atI8?y hi8 118n and where th8 raoorar 0r your
dqmrtrmnt show that a oertltioatehas bean I38ued prevl-
ouely on the la!w motor rehlolo, wkloh oertit~oat8           oon-
tainti not*d      thereona valid oontraot lien, that your de-
psrtwnt 18 not authorized t0 iSSUe 8 OertifiO8te Of Title
ln the nam8 O? th. purohaeor at the Sah OOnaUOted by tho
msoheni0 or re aIrman, un1088, at the 8441~0        tti, you am
?urnleMd 8 rePease of the oontraot lien noted upon the
first Oortl?Ioate o? Title. You are further advIsed that
ln ouz oplnton awn iI th0 meohanIo*e atriaevit asserted
that the holder o? the oamtrsot and prior lien h8d w8lved
his priority        YOU would not bo justified    i.nissuing a Car-
tlrio8to 0r lltle to tho purohaser st tho moohenI0 or r*
pairnun'     aale. We bolievo that beton your department
would bo ruthorleed to reOOgnlz0 the priority of a meohan-
lo's lion,    above    that   of a preriouely noted oontraot lion,
It would be neoorrary that you be furnished with a final
judgment of a romt          o? law 80 dooreeing suoh a priority.
                 wo   trust      that tho toregolna iul1.paavle~r you in
thlr   matter.

                                                ?OUrS very    truly
                                                ATTORN6Y     C=AL     OF,TEIA3



Etirob